DETAILED ACTION
Response to Amendment
The amendment filed on 03/03/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Pub. No. 2012/0262184) in view of Ishizuka (U.S. Pub. No. 2011/0084992), and further in view of Yamazaki (U.S. Patent No. 6,531,993).
As to claim 1, Shen teaches a display panel (display panel of Fig. 1 arranged under the substrate 200), comprising: a substrate (100), comprising a display area (A) and a peripheral area (B) on at least one side of the display area (the peripheral area B is located at least in one of the sides of the display area A); 
a plurality of pixel units (P), in the display area (pixels P are arranged in the display area A), and the light-emitting unit being an electroluminescent element ([0025], lines 1-5); 

a first conductive structure (TL), connected in parallel with the functional signal line (testing line TL is arranged parallel to the common voltage line CL, Fig. 3) and located at a layer different from that of the functional signal line (Fig. 4 teaches the TL signal line and the CL signal line are arranged on two different layers that are different from one another).
Shen further teaches an orthographic projection of the functional signal line on the substrate and an orthographic projection of the first conductive structure on the substrate (As can be seen in Fig. 2, the CL and TL lines are arranged on the substrate 100) 
The prior art reference of Shen does not teach the pixel structure,
Ishizuka teaches each pixel unit (PL) comprising a light-emitting unit (100) and a pixel circuit structure for providing a driving current to the light-emitting unit (pixel circuit comprising of elements 21, 22, 24, and corresponding electrodes, [0028], lines 9-12, [0038], lines 1-9).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel of Ishizuka to the display panel of Shen because to provide a display apparatus of low power consumption that imparts a 
Shen and Ishizuka do not teach the signal line and conductive structure overlap in the display area,
Yamazaki teaches the signal line and conductive structure at least partially overlap in the display area (the signal line COM and the floating electrode structure are arranged on the display area shown in Fig. 1). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure and overlapping electrodes on the display area of Yamazaki to the display device of Shen as modified by Ishizuka because in the liquid crystal displays the conductive structure electrode and signal line are connected directly to the pixels/sub-pixels, (Fig. 1).
 
As to claim 2, Shen teaches the plurality of pixel units extend along a row direction and a column direction to form a plurality of rows of pixel units and a plurality of columns of pixel units (pixels P as shown in Fig. 3 are arranged along a row direction and along a column direction, wherein it creates a matrix of rows and columns), the functional signal line comprises a first signal line extending along a first direction, and the first signal line extends along a row of pixel units or a column of pixel units. 
As to claim 3, shen teaches the functional signal line (CL) comprises a second signal line (BL, Fig. 3) extending along a second direction (the BL signal lines are extended along a horizontal line), the second signal line is in the peripheral area (the second signal lines BL are arranged in the peripheral area B), the second signal line is connected with the first signal line (signal lines CL and BL are connected to one another as shown in Fig. 3), and the second direction intersects the first direction (the first and second directions are perpendicular to one another and thus intersect one another). 
As to claim 4, Shen teaches the second signal line is connected with a signal input circuit (the second signal line BL are connected to a common voltage pad CP, [0033], lines 1-4). 
As to claim 5, Shen teaches the first conductive structure (TL and TP) comprises a first conductive line (TL) extending along the first direction (vertical direction), and the first conductive line extends along a row of pixel units or a column of pixel units (the TL conductive line is extended along the column direction of pixel units P, Fig. 3). 
As to claim 6, Shen teaches the first conductive structure comprises a second conductive line (the second conductive line is the line extended horizontally and connected to the vertical TL line, Fig. 3) extending along the second direction (the second conductive line is extended in the horizontal direction), the second conductive line is in the peripheral area, and the second conductive line is connected with the first conductive line (the second conductive line is in the peripheral area B and connected to the first conductive line, which is the vertical TL line).
As to claim 25, Shen teaches a display device, comprising the display panel according to claim 1 (display device of Fig. 1 comprises the display panel arranged under the substrate 200). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added limitation to claim is taught by the prior art reference of Shen in view of the newly added prior art reference of Yamazaki (U.S. Patent No. 6,531,993). Shen still teaches the functional signal line and the conductive structure are arranged on the substrate. Yamazaki teaches a functional signal line COM and a conductive structure floating electrode are arranged on the display panel. The signal line and conductive structure are arranged in the display area and connected to the sub-pixels. Therefore, the electrode elements are on the display area to connect to the sub-pixels and transmit the signals to the liquid crystal and capacitor respectively.
The newly added prior art reference of Yamazaki and the previously presented prior art references teach all the limitations of claim 1.

Allowable Subject Matter
Claims 8-12, 14-18, 20, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to because the prior art references do not teach an insulation layer between the first conductive structure and the functional signal line, and the first conductive structure and the functional signal line are connected by a via hole penetrating the insulation layer located between the first conductive structure and the functional signal line.
Claim 14 is objected to because the prior art references do not teach a transfer pattern wherein the first conductive line is connected with the first signal line through a transfer pattern, and the first conductive line and the transfer pattern are connected by a hole penetrating through an insulation layer located between the first conductive line and the transfer pattern. 
Claim 15 is objected to because the prior art references do not teach each light emitting unit has a first electrodes of different light emitting units wherein the first conductive structure is in a same layer as the first electrode of the light emitting unit and the first conductive line extends in a gap between first electrodes of adjacent rows of pixel units or in a gap between first electrodes of adjacent columns of pixel units. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691